DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and its dependent claims are indefinite for the recitation of “the total amount of starch and the gelling agent being about 1 or more by weight based on the amount of paste” for the following reasons: 
i) As recited it is unclear whether the total amount of starch and gelling agent is “1 or more by weight” however, does one or more refer to percent, part by weight or some other measure.
ii) it is also not clear whether the ingredient “a paste” as recited in claim 19 includes starch and gelling agent with water or is a separate ingredient that contains some other ingredients and some liquid or water to achieve said paste consistency, i.e., it is unclear whether paste is an ingredient, an intermediate product or final product. Also see product by process argument in the rejection. 
Clarification and/or correction is required.
Since it is not clear whether paste is an ingredient, an intermediate or final product, for the purposes of this office action, the proportion of starch and gelling agent being 1 or more is being interpreted as “% weight” based on the weight of the composition”
Claim 19 as recited is also not clear what proportion of food composition is said starch, gelling agent and /or paste because the claim only recites the proportion of water and total ingredients including water 65-90% by weight and then limits the composition by fracture stress and syneresis. Further, as recited it is also unclear whether the syneresis and fracture test was done immediately after the gel formed or after storing under specific conditions for a specific time period before testing. In other words what stage of the processing described is the final product achieved at which the properties recited have been determined.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 19-24 and 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstance (US 5,368,871), hereinafter Konstance.


 Although Konstance does not explicitly disclose “a paste”, it teaches blending a mixture with water/ice, which is not critically different from paste. However, given that protein is added in the presence of water and gelling agent,  and processed in food processor thereafter the mixed composition is spooned (see Column 5, lines 1-7), which indicates that the composition is in the form of uniform dispersion that is spoonable into bags, and paste form one such common physical state. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Konstance to include “a paste” ingredient.  The ordinary artisan would have been motivated to modify Konstance at least for the purpose of achieving an easily dispensible product because it is spoonable (Col. 5, lines 1-7 of Konstance).
Konstance does not specifically state that “the amount of the water contained in the composition being 65 wt.% or more and less than 90 wt.%” and “the total amount of the starch and the gelling agent being about 1 or more by weight, based on the amount of the paste, the total amount of the starch, the gelling agent, the paste, and the water being 85 to 100 wt.%”; and also does not teach the composition having “a fracture stress of 20,000 to 70,000 N/m2” when the fracture strength is measured by a specific method; i.e. the claimed “the fracture stress being measured by filling a metal Petri dish having a diameter of 40 mm and a height of 15 mm with the food composition to a height of 15 mm, and performing compression measurement twice using a cylinder plunger having a diameter of 20 mm with a clearance of 5 mm at a compression speed of 10 mm/sec, and at a room temperature (20±2°C)”. 
However, Konstance teaches that elasticity, cohesiveness (see Table 2) and rigidity (Col. 6, lines 48-59) of the food composition, depends on the percent of starch and the type of starch (Col. 6, lines 48-59), and that the starches are to be added at 2.5% and 5% levels (Col. 6, lines 48-59).  The above mechanical properties such as elasticity are known to be related by physics to the claimed “fracture strength”; for example, higher the elasticity, higher the elastic limit and hence higher the stress at which fracture occurs; i.e. higher the claimed “fracture strength” of the food composition gel. Further, Konstance discloses that a higher water % is desirable as higher the water binding capacity, greater is the gel strengthening effect (Col. 6, lines 48-54). Thus, the claimed “amount of the water contained in the composition” and the “total amount of starch” (and hence amount of starch and gelling agent) are results effective variables whose relationship to fracture stress of the composition is known; and it is disclosed that increasing gel strength of the food composition which is a gel is desirable (Col. 6, lines 48-59). As the amounts of “water” and “starch” (and hence “amount of starch and gelling agent”) contained in the composition as well as the “fracture strength” of  the claimed composition have been established as results effective variables that can be varied to improve fracture strength and other related mechanical properties such as elasticity and cohesiveness (as explained above), it would have been obvious to one of ordinary skill in art to modify the “amount of the water contained in the composition”; the “total amount In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Konstance so to include the above identified missing limitations.  The ordinary artisan would have been motivated to modify Konstance at least for the purpose of achieving a composition with desirable high cohesiveness and elasticity (Col. 6, lines 48-59 of Konstance), while using a specific measurement method for fracture strength for which equipment may already be available to reduce capital investment.
Further, regarding the water binding capacity or syneresis rate of 0-3%, claim as recited does Konstance teaches syneresis values in the range of about 1g/g when a 5 mm slice of gel was subjected to static force of 500g for approximately 30 minutes and syneresis is expressed as the ratio of amount of water expressed to the total weight of the sample and the syneresis is compared to typical Kamaboko (fishcake) product (See Column 5, lines 56- Column 6, line 4; and Table 1). Although Konstance does not teach the composition in the terms as having “a syneresis rate of 0 to 3%”.  However, Konstance teaches that higher the solids %, higher the Syneresis (see Table 1, which shows increasing Syneresis with increasing solids % and leading to improved mechanical properties such as elasticity (see Table 1), which strengthens the composition which is desirable (Col. 6, lines 48-59). As syneresis of the composition has been established as results effective variable that is correlated to solids % of the composition and resulting elasticity or strength of the composition (as explained above), it would have been obvious to one of ordinary skill in art to modify “a syneresis rate” to have a specific value/range, such as that recited in claim 1 because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Konstance so to include the above identified missing limitations.  The ordinary artisan would have been motivated to modify Konstance at least for the purpose of achieving a target syneresis rate that provides adequate strength; i.e. have a strengthening effect on the composition (Col. 6, lines 48-59 of Konstance).
	Note that it is not clear if the claimed “a starch, a gelling agent, a paste, and water” are all present in this form in the food composition claimed or whether they combine to react with each other to form the claimed composition different from the initial mix of ingredients; i.e. “a starch, a gelling agent, a paste, and water”. Given that claim 19 is a product claim, only the final product composition is considered a product limitation. However, any reference to starting or intermediate compositions such as “a starch, a gelling agent, a paste, and water” which undergoes processing is part of process of making, and would make the claim a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product 

Regarding claim 20, regarding the composition having “adhesiveness of 4000 J/ m3” Konstance teaches that elasticity, cohesiveness , adhesion (see Table 2) or adhesiveness (Table 3) of the food composition, depends on the percent of starch and the type of starch (Col. 7, lines 15-20), and that the starches are to be added at 2.5% and 5% levels (Col. 6, lines 48-59).  The above mechanical properties such as adhesion/ adhesiveness are known to be related by physics to the starch content; for example, higher the starch content, higher the adhesion of the food composition gel. Further, Konstance discloses that for a given water % the greater the proportion of starch in the gelled composition, the greater is the adhesion in the gel (Col. 7, lines 15-20). Thus, the claimed “amount of the water contained in the composition” and the “total amount of starch” (and hence amount of starch) are results effective variables whose relationship to adhesion of the composition is known; and it is disclosed that increasing or decreasing the adhesiveness based on the type of food product desired is achievable (Col. 7, lines 15-20 and Table 2). As the amounts of “water” and “starch” contained in the composition as well as the “adhesiveness” of  the claimed composition have been established as results effective variables that can be varied to achieve the cohesion in the food gel, it would have been obvious to one of ordinary skill in art to modify the “amount of the water contained in the composition”;  and the “total amount of starch and gelling agent”, to fall in a specific value/range, such as that recited in the claim, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Konstance so to include the above identified missing limitations of adhesion.  The ordinary artisan would have been motivated to modify Konstance at least for the purpose of achieving a composition with desirable cohesiveness and elasticity ( Table 2, Col. 6, lines 48-59 and Column 7, lines 15-20 of Konstance), while using a specific measurement method for fracture strength for which equipment may already be available to reduce capital investment.
 
Regarding claim 21, Konstance teaches 2.5-5% starch (example 1), which overlaps the claimed range of 5-10% of starch.
Regarding claim 22, Konstance teaches carrageenan at 2-3%, which falls in the claimed range.
Regarding claims 23- 24 and 26, See rejection of “a paste” under 35 USC 112 (second para). Regarding claims 23-24, Konstance teaches 1-10% caseinate, which overlaps the range as recited in claim 19. Regarding claim 24, Konstance also teaches calcium caseinate as the casein source that is mixed with water/ ice to make a uniformly dispersed product, i.e., Caseinate component upon mixing with liquid, will become “pasty”. Regarding the limitation that  “the paste contains an oil, a carbohydrate, and a protein, the paste being an emulsified paste in which an oil, carbohydrate and protein are combined without being separated”, Calcium caseinate taught by Konstance which is made into a uniform dispersed product by mixing with water, i.e., a paste  includes protein, fat and a carbohydrate (lactose),(Column 4, lines 45-50 and Example 1 in columns 4-5) which addresses the limitations of Protein , fat and carbohydrate being part of paste in the form that is combined without being separated.
Further in view of the interpretation of term “paste” as addressed above in 35 USC 112(second). Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
In light of the overlapping ranges and the teachings of the adjustability of the ranges, one of ordinary skill would have found the claimed ranges obvious and discoverable through routine experimentation. The ordinary artisan would have been motivated to modify Konstance and include gelling agent, starch in proportions as claimed at least for the purpose of achieving a target elasticity in the gel and target syneresis rate that provides adequate strength; i.e. have a strengthening effect on the compostion (Col. 6, lines 48-59 of Konstance).

Regarding claim 27 which recites the composition as recited in claims 21-23 combined, applicant is referred to rejections above.

Regarding claims 28- 29, Konstance teaches gelatinous compositions comprising starch, k-carrageenan (gelling agent as limited by claim 29), and water 50-65% (wherein the amount of water overlaps in the claimed range of 65-90%. 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
Regarding the paste being derived from plant or animal derived materials as recited in claim 28, Konstance teaches casein and wheat /potato starch which includes components from plant and animal derived materials. 

Regarding claim 30-31 that are directed to fracture stress reduction after mastication to “a fracture stress of 1,000 to 10,000 N/m2”  after 5 mastications and “a fracture stress of 1,000 to 5,000 N/m2” after 20 mastications, Konstance, as applied above to claim 19, teaches the adjustability of stress and cohesiveness where the fracture stress can be adjusted to a desired range to achieve elasticity (Col. 6, lines 48-59 of Konstance). The mechanical properties such as elasticity are known to be related by physics to the claimed “fracture strength”; for example, higher the elasticity, higher the elastic limit and hence higher the stress at which fracture occurs; i.e. higher the claimed “fracture strength” of the food composition gel. Further it is well known that application of shearing stress such as applied by mastication results in reducing the fracture strength of a given composition. Although Konstance, does not teach the claimed fracture stress reduction after mastications however as “elasticity, cohesiveness and resulting “fracture stress” have been established above in claim 19, as results effective variable, that can be varied by varying the amount of starch and/or gelling agent or by modifying the amount of water to achieve a desired gel fracture strength in the food gels, it would have been obvious to one of ordinary skill in art that application of stress by way of mastication will result in reduction of fracture stress in any composition as compared to the same composition before mastication.

Regarding claim 32-33 that are directed to fracture stress reduction after mastication to “adhesiveness of 1000 J/m3”  after 5 mastications and “adhesiveness of 500 J/m3” after 20 mastications, Konstance, as applied above to claim 20, teaches the adjustability of adhesiveness/ cohesiveness where the fracture stress can be adjusted to a desired range to achieve elasticity (Col. 6, lines 48-59 of Konstance, Table 2 and Column 7, lines 15-20). The mechanical properties such as adhesiveness are known to be related to the starch content and gelling agent; for example, higher the starch/ gelling agent, higher the adhesiveness. Further it is well known that application of shearing stress such as applied by mastication results in reducing the fracture strength of a given composition. Although Konstance, does not teach the claimed adhesion reduction after mastications however as “adhesiveness” has been established above in claim 20, as results effective variable, that can be varied by varying the amount of starch and/or gelling agent to achieve a desired gel adhesion, it would have been obvious to one of ordinary skill in art that application of stress by way of mastication will result in reduction of fracture stress in any composition as compared to the same composition before mastication.

Regarding claims 34-36, Konstance teaches the adjustability of stress and cohesiveness where the cohesion falls in the claimed value of 0.4 to 0.8 (see table 2), which falls in the claimed range and it is well known that mastication stress results in reducing the cohesion of the composition. Although Konstance, does not teach the claimed cohesiveness reduction after mastications however as “cohesiveness” has been established above as results effective variable, that can be varied by varying the amount of starch and/or gelling agent to achieve a desired cohesion in the food gel, it would have been obvious to one of .

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstance as applied above in view of Akasaka (US 4965080), hereinafter Akasaka.

Regarding claim 37,  Konstance teaches a gel composition storage where the gel is not susceptible  to degradation (Col. 4, lines 11-15) but does not specifically teach retort sterilization, however, high temperature sterilizations like retort sterilization was known to be used for gel foods well known in the art at the time of the effective filing date of the invention as taught by Akasaka (Col 4, lines 40-45). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include preservation step for the gel by a known sterilization method such as retort. The ordinary artisan would have been motivated to modify Konstance and utilize a well-known preservation method of retort sterilization (as taught by Akasaka) at least for the purpose of preserving the gelled composition for extended storage time periods.

Response to Arguments

Applicant's arguments filed 4/6/2020 have been fully considered but they are not persuasive. Applicant argues against Konstance that it teaches away from amount of starch.  And also teaches that increase in starches have other benefits such as increase in firmness and elasticity or increased adhesion and generally teaches the benefits of potato starch. These arguments have been fully considered and addressed in rejection above. Applicants’ arguments regarding paste and amount of caseinate and “1 or more” than the paste , applicant is referred to 35 USC 112 (second paragraph).  Further regarding the caseinate amount Konstance teaches 1-10 % sodium caseniate and further the combination of amounts would be at least 1% or more as claimed. Thus applicant’s arguments against the applied art have been considered and rejections are provided for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791